UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOISHEL MONET WELLS,
                               Plaintiff,
                                                                  20-CV-6160 (JPO)
                     -v-
                                                                        ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,
                     Defendant.


J. PAUL OETKEN, District Judge:

       By separate Order today, the Court is referring this case to the assigned Magistrate Judge

for a report and recommendation on any motion for judgment on the pleadings. In accordance

with this District’s Standing Order governing challenges to denials of social security benefits

(see In re: Mots. J. Pleadings Social Sec. Cases, 16-mc-171), the following briefing schedule

applies:

           •   Within 90 days of service, the Commissioner must serve and file the Electronic
               Certified Administrative Record (e-CAR), which constitutes the Commissioner’s
               answer, or otherwise move against the complaint.

           •   If Plaintiff wishes to file a motion for judgment on the pleadings, Plaintiff must
               do so within 60 days of the date on which the e-CAR was filed. The motion must
               contain a full recitation of the relevant facts and a full description of the
               underlying administrative proceeding.

           •   The Commissioner must file an answer brief within 60 days of the filing of
               Plaintiff’s motion.

           •   Plaintiff may file a reply within 21 days thereafter.

       Additionally, to conserve resources, to promote judicial efficiency, and in an effort to

achieve a faster disposition of this matter, it is hereby ORDERED that the parties must discuss

whether they are willing to consent, under 28 U.S.C § 636(c), to conducting all further

proceedings before a Magistrate Judge.

                                                    1
       If both parties consent to proceed before a Magistrate Judge, counsel for the defendant

must, within two weeks of this order, email to Oetken_NYSDChambers@nysd.uscourts.gov a

fully executive Notice, Consent, and Reference of a Civil Action of a Civil Action to a

Magistrate Judge form, a copy of which is available at

https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf. If the court approves that form,

all further proceedings will then be conducted before a Magistrate Judge rather than before me.

       If either party does not consent to conducting all further proceedings before a Magistrate

Judge, the parties must file a joint letter, within two weeks of this order, advising the Court that

the parties do not consent, but without disclosing the identity of the party or parties who do not

consent. There will be no adverse consequences should the parties decide not to proceed before

the Magistrate Judge.

       SO ORDERED.

Dated: May 10, 2021
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge




                                                      2
